UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21236 Dreyfus Stock Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 3/31/15 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus International Equity Fund Save time. Save paper. View your next shareholder report online as soon as its available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. Its simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 33 Information About the Renewal of the Fund’s Investment Advisory Agreement FOR MORE INFORMATION Back Cover Dreyfus International Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus International Equity Fund covers the six-month period from October 1, 2014, through March 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. International stock markets continued to encounter bouts of heightened volatility on their way to posting a slight gain, on average, for the reporting period overall. Investors remained concerned that persistent economic weakness and deflationary pressures in Europe, Japan, and China might undermine corporate profits for non-U.S. and multinational companies. However, investor sentiment was buoyed to a degree by increasingly accommodative monetary policies from major central banks. Indeed, aggressive monetary stimulus measures caused most local currencies to depreciate against the U.S. dollar, making foreign exports more attractive to U.S. consumers in a recovering domestic economy. We remain optimistic regarding the long-term outlook for the global economy generally and for international equities in particular. Despite ongoing geopolitical head-winds, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address economic and deflation issues. Therefore, we currently expect the pace of global economic growth to improve gradually in the months ahead. As always, we urge you to discuss these observations with your financial advisor, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2014, through March 31, 2015, as provided by Sean P. Fitzgibbon and Mark A. Bogar, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2015, Dreyfus International Equity Fund’s Class A shares produced a total return of –0.65%, Class C shares returned –1.02%, and Class I shares returned –0.53%. 1 In comparison, the fund’s benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (“MSCI EAFE Index”), produced a total return of 1.13% for the same period. 2 Developed equity markets produced generally flat returns, on average, amid heightened market volatility stemming from global economic concerns. The fund lagged its benchmark, primarily due to shortfalls in the financials, consumer discretionary and utilities sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital.The fund normally invests at least 80% of assets in shares of companies located in the foreign countries represented in the MSCI EAFE Index and Canada, and may also invest up to 20% of its assets in securities of issuers located in emerging market countries. The fund invests in stocks that appear to be undervalued and exhibit better fundamentals than the market expects.We employ a “bottom-up” investment approach, which emphasizes individual stock selection. Our stock selection process is designed to produce a diversified portfolio that, relative to the MSCI EAFE Index, frequently has a below-average price/earnings ratio and an above-average earnings growth trend. Volatile Shifts Affected International Markets The clash between investors’ hopes and fears regarding global economic trends led to heightened market volatility during the reporting period. Although the MSCI EAFE Index produced a very mild gain for the reporting period overall, it began the reporting period with a steep decline stemming from disappointing global economic data, deflationary pressures in Europe and Japan, and worries that an outbreak of the Ebola virus would spread beyond West Africa. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) International equity markets soon rebounded when many of these fears proved overblown. Investor sentiment was buoyed in November 2014 by better-than-expected U.S. economic data and hopes for new stimulus measures from the European Central Bank. December and early January 2015 saw another sharp market decline triggered by plummeting oil prices, followed by a renewed recovery fueled by interest-rate cuts from several central banks and a short-term agreement with the European Union to extend Greece’s bailout. Meanwhile, the aggressively accommodative monetary policies of most major central banks sent yields of non-U.S. sovereign bonds lower, sparking a surge in demand for U.S. Treasury securities from international investors. Capital inflows to the United States caused the U.S. dollar to appreciate sharply against most foreign currencies, further eroding international equity returns for U.S. residents. Security Selections Dampened Relative Performance The fund’s holdings of European banks — including Germany’s Commerzbank and France’s Societe Generale — were hurt by their exposure to the struggling Russian economy, which was hampered by sanctions surrounding its involvement in the conflict in Ukraine. European financial institutions also were adversely affected by concerns surrounding Greek election results and their implications for the nation’s debt crisis.The fund’s investments in the consumer discretionary sector lagged market averages, primarily due to weakness in Hong Kong-based gaming company SJM Holdings , whose Macau casino came under pressure from the Chinese government’s efforts to rein in corruption and conspicuous consumption. Among utilities, U.K. electricity producer Drax Group was hurt by weak power prices and a recent regulatory ruling. The fund achieved better relative results in the energy sector, where significantly underweighted exposure helped cushion the impact of the market segment’s pronounced weakness as oil prices plunged. Likewise, the fund did not own some of the harder hit companies in the materials sector, where we favored containers-and-packaging producers over struggling metals-and-mining companies. In the information technology sector, German semiconductor manufacturer Infineon Technologies benefited when the weaker U.S. dollar boosted exports of automobiles and industrial equipment containing the company’s microchips. Japanese diversified technology company TDK Corp. achieved significant cost savings after a corporate restructuring. 4 In the health care sector, Israel’s Teva Pharmaceutical Industries ADR gained value on the strength of a recent restructuring and robust sales of a branded drug. From a country perspective, the fund fared particularly well in the United Kingdom, but received more disappointing results in Japan. A Positive Outlook for International Equities Global economic trends already have shown signs of improvement in some parts of the world, and any further evidence of recovery seems likely to support international stock prices. Therefore, we have maintained a generally constructive investment posture. We have identified a number of opportunities among attractively valued European banks, as well as among dividend-paying stocks such as real estate investment trusts (REITs) and utilities.We also remain watchful for opportunities to invest in technology companies that appear likely to benefit from restructuring efforts and a strong U.S. dollar. Conversely, we have continued to find relatively few stocks meeting our investment criteria in the energy and materials sectors. April 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. The fund’s performance will be influenced by political, social, and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability, and differing auditing and legal standards.These risks are enhanced in emerging markets countries. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the fund’s volatility. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation and The Boston Company Asset Management, LLC. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Returns are calculated on a month-end basis. Investors cannot invest directly in any index. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus International Equity Fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2015 Class A Class C Class I Expenses paid per $1,000 † $ 5.57 $ 9.43 $ 4.23 Ending value (after expenses) $ 993.50 $ 989.80 $ 994.70 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2015 Class A Class C Class I Expenses paid per $1,000 † $ 5.64 $ 9.55 $ 4.28 Ending value (after expenses) $ 1,019.35 $ 1,015.46 $ 1,020.69 † Expenses are equal to the fund’s annualized expense ratio of 1.12% for Class A, 1.90% for Class C and .85% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2015 (Unaudited) Common Stocks—97.3% Shares Value ($) Australia—7.2% ASX 49,943 1,571,472 Dexus Property Group 619,940 3,568,521 Goodman Group 339,549 1,635,984 Insurance Australia Group 714,317 3,310,852 Lend Lease Group 118,734 1,499,962 Rio Tinto 61,418 2,662,616 Westpac Banking 152,717 4,568,949 Woodside Petroleum 162,582 4,253,242 Belgium—1.5% bpost 56,176 1,576,614 Solvay 22,741 3,289,167 France—9.3% AXA 247,280 6,235,551 Cap Gemini 33,936 2,786,380 Carrefour 119,682 3,990,070 Electricite de France 95,928 2,304,076 Safran 48,150 3,364,991 Societe Generale 102,693 4,964,921 Thales 53,521 2,970,751 Unibail-Rodamco 10,949 2,954,928 Germany—5.1% Commerzbank 488,075 a 6,729,525 Continental 11,387 2,697,117 Evonik Industries 34,406 1,228,318 Infineon Technologies 333,147 3,988,941 Wacker Chemie 14,049 1,626,681 Hong Kong—2.1% BOC Hong Kong Holdings 1,065,500 3,804,131 Wharf Holdings 438,000 3,053,278 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Ireland—1.8% Bank of Ireland 4,590,301 a 1,741,111 Smurfit Kappa Group 147,269 4,132,606 Israel—1.9% Teva Pharmaceutical Industries, ADR 94,881 Italy—3.8% Assicurazioni Generali 116,114 2,285,029 Enel 577,336 2,600,488 Eni 238,703 4,131,439 Telecom Italia 2,638,690 a 3,093,591 Japan—24.2% Aisin Seiki 93,700 3,403,530 Chubu Electric Power 264,000 3,154,439 Fujitsu 529,000 3,610,648 Honda Motor 150,500 4,891,225 INPEX 271,000 2,989,931 Isuzu Motors 245,000 3,259,078 Japan Airlines 75,800 2,362,615 Japan Tobacco 125,800 3,974,766 KDDI 226,200 5,124,816 Lawson 28,300 1,964,621 Mitsubishi Electric 362,000 4,308,475 Nintendo 21,200 3,119,939 Nippon Shokubai 116,000 1,704,369 Omron 71,000 3,204,192 Panasonic 441,100 5,791,422 Resona Holdings 445,500 2,214,733 Secom 72,500 4,845,011 Seven & I Holdings 138,300 5,819,729 Sumitomo Metal Mining 188,000 2,752,022 Sumitomo Mitsui Financial Group 166,700 6,387,822 TDK 32,500 2,309,903 8 Common Stocks (continued) Shares Value ($) Luxembourg—.5% Aperam 39,872 a Netherlands—2.4% Airbus Group 46,620 3,029,376 Koninklijke Philips 101,873 2,893,826 Reed Elsevier 76,537 1,908,133 Singapore—.8% ComfortDelGro 483,400 1,017,599 Singapore Exchange 236,900 1,404,401 Spain—3.8% ACS Actividades de Construccion y Servicios 66,735 2,363,726 Banco Bilbao Vizcaya Argentaria 450,246 4,543,813 Telefonica 367,943 5,235,681 Sweden—1.9% Boliden 155,975 3,097,086 Svenska Cellulosa, Cl. B 123,119 2,836,850 Switzerland—7.9% Adecco 40,137 a 3,343,649 Novartis 112,490 11,124,041 Roche Holding 26,679 7,356,539 Swiss Life Holding 13,615 a 3,367,805 United Arab Emirates—.4% Dragon Oil 158,195 United Kingdom—20.5% AstraZeneca 86,352 5,920,277 Aviva 564,139 4,516,306 BAE Systems 197,844 1,533,891 Compass Group 220,058 3,821,914 HSBC Holdings 878,029 7,472,150 Imperial Tobacco Group 84,904 3,727,154 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) United Kingdom (continued) InterContinental Hotels Group 61,885 2,415,429 National Grid 328,101 4,194,758 Prudential 215,958 5,347,141 Reckitt Benckiser Group 33,625 2,881,789 Shire 61,017 4,852,071 Sky 316,007 4,650,117 Unilever 166,456 6,942,568 Whitbread 37,016 2,876,729 WPP 191,695 4,347,317 United States—2.2% iShares MSCI EAFE ETF 106,649 Total Common Stocks (cost $303,027,477) Preferred Stocks—1.5% Germany Volkswagen (cost $4,394,318) 18,004 Rights—.0% Spain Banco Bilbao Vizcaya Argentaria 450,246 a 64,873 Telefonica 367,943 a 59,344 (cost $127,317) 10 Other Investment—1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,067,464) 6,067,464 b Total Investments (cost $313,616,576) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR—American Depository Receipts ETF—Exchange-Traded Fund a Non-income producing security. b Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Financial 26.1 Telecommunications 4.2 Consumer Discretionary 14.0 Energy 4.0 Health Care 11.0 Utilities 3.8 Industrial 10.5 Exchange-Traded Funds 2.2 Consumer Staples 10.1 Money Market Investment 1.9 Materials 6.9 Information Technology 6.0 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments: Unaffiliated issuers 307,549,112 315,505,203 Affiliated issuers 6,067,464 6,067,464 Cash 245,967 Cash denominated in foreign currencies 661,261 648,091 Dividends receivable 1,426,787 Receivable for investment securities sold 861,930 Receivable for shares of Beneficial Interest subscribed 376,193 Prepaid expenses 38,752 Liabilities ($): Due to The Boston Company Asset Management, LLC and affiliates—Note 3(c) 244,413 Payable for investment securities purchased 5,186,958 Payable for shares of Beneficial Interest redeemed 246,262 Unrealized depreciation on forward foreign currency exchange contracts—Note 4 15,165 Accrued expenses 61,275 Net Assets ($) Composition of Net Assets ($): Paid-in capital 352,308,920 Accumulated undistributed investment income—net 860,579 Accumulated net realized gain (loss) on investments (41,672,692 ) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 7,919,507 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 68,962,962 8,956,204 241,497,148 Shares Outstanding 1,972,689 254,473 6,840,226 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended March 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $264,280 foreign taxes withheld at source): Unaffiliated issuers 3,073,229 Affiliated issuers 1,305 Interest 936 Total Income Expenses: Investment advisory fee—Note 3(a) 1,190,055 Shareholder servicing costs—Note 3(c) 164,350 Administration fee—Note 3(a) 148,757 Custodian fees—Note 3(c) 43,317 Professional fees 39,625 Distribution fees—Note 3(b) 31,467 Registration fees 28,914 Trustees’ fees and expenses—Note 3(d) 10,332 Prospectus and shareholders’ reports 7,406 Loan commitment fees—Note 2 2,065 Interest expense—Note 2 542 Miscellaneous 16,808 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (277,673 ) Less—reduction in fees due to earnings credits—Note 3(c) (60 ) Net Expenses Investment Income—Net Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments and foreign currency transactions (5,229,837 ) Net realized gain (loss) on forward foreign currency exchange contracts 215,711 Net Realized Gain (Loss) ) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 2,538,807 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (13,893 ) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments ) Net (Decrease) in Net Assets Resulting from Operations ) See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Operations ($): Investment income—net 1,669,565 4,071,620 Net realized gain (loss) on investments (5,014,126 ) 26,172,427 Net unrealized appreciation (depreciation) on investments 2,524,914 (16,444,603 ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Dividends to Shareholders from ($): Investment income—net: Class A (977,579 ) (815,846 ) Class C (52,770 ) (44,739 ) Class I (3,175,200 ) (2,002,948 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 11,669,578 35,551,257 Class C 1,708,338 4,351,181 Class I 51,607,029 81,221,233 Dividends reinvested: Class A 913,376 748,610 Class C 34,328 26,128 Class I 3,129,818 2,000,368 Cost of shares redeemed: Class A (19,202,336 ) (13,515,910 ) Class C (1,499,362 ) (1,070,740 ) Class I (24,172,000 ) (9,710,277 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 300,252,741 189,714,980 End of Period Undistributed investment income—net 860,579 3,396,563 14 Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Capital Share Transactions: Class A Shares sold 339,962 986,190 Shares issued for dividends reinvested 27,119 20,952 Shares redeemed (557,237 ) (374,866 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 49,130 120,097 Shares issued for dividends reinvested 1,010 725 Shares redeemed (43,954 ) (29,458 ) Net Increase (Decrease) in Shares Outstanding Class I Shares sold 1,503,384 2,226,017 Shares issued for dividends reinvested 92,081 55,566 Shares redeemed (700,014 ) (265,527 ) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2015 Year Ended September 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 35.69 33.61 27.34 23.42 26.30 26.36 Investment Operations: Investment income—net a .15 .50 .47 .54 .52 .42 Net realized and unrealized gain (loss) on investments (.40 ) 2.06 6.52 3.86 (2.81 ) .06 Total from Investment Operations (.25 ) 2.56 6.99 4.40 (2.29 ) .48 Distributions: Dividends from investment income—net (.48 ) (.48 ) (.72 ) (.48 ) (.59 ) (.54 ) Net asset value, end of period 34.96 35.69 33.61 27.34 23.42 26.30 Total Return (%) b (.65 ) c 7.62 26.02 19.12 (9.06 ) 1.84 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.37 d 1.40 1.46 1.54 1.50 1.64 Ratio of net expenses to average net assets 1.12 d 1.12 1.12 1.12 1.12 1.12 Ratio of net investment income to average net assets .87 d 1.38 1.55 2.12 1.86 1.65 Portfolio Turnover Rate 37.30 c 89.36 71.87 64.52 89.90 86.84 Net Assets, end of period ($ x 1,000) 68,963 77,195 51,441 36,972 37,389 58,526 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. 16 Six Months Ended March 31, 2015 Year Ended September 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 35.79 33.75 27.45 23.44 26.30 26.34 Investment Operations: Investment income—net a .02 .24 .24 .34 .33 .22 Net realized and unrealized gain (loss) on investments (.39 ) 2.05 6.55 3.90 (2.85 ) .06 Total from Investment Operations (.37 ) 2.29 6.79 4.24 (2.52 ) .28 Distributions: Dividends from investment income—net (.22 ) (.25 ) (.49 ) (.23 ) (.34 ) (.32 ) Net asset value, end of period 35.20 35.79 33.75 27.45 23.44 26.30 Total Return (%) b (1.02 ) c 6.78 25.03 18.24 (9.78 ) 1.03 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.15 d 2.17 2.27 2.34 2.27 2.46 Ratio of net expenses to average net assets 1.90 d 1.90 1.90 1.90 1.90 1.90 Ratio of net investment income to average net assets .14 d .66 .77 1.33 1.16 .87 Portfolio Turnover Rate 37.30 c 89.36 71.87 64.52 89.90 86.84 Net Assets, end of period ($ x 1,000) 8,956 8,887 5,297 4,724 5,348 8,025 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. TheFund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended September 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 36.03 33.85 27.47 23.58 26.49 26.60 Investment Operations: Investment income—net a .21 .62 .54 .64 .68 .55 Net realized and unrealized gain (loss) on investments (.42 ) 2.06 6.57 3.86 (2.93 ) .00 b Total from Investment Operations (.21 ) 2.68 7.11 4.50 (2.25 ) .55 Distributions: Dividends from investment income—net (.51 ) (.50 ) (.73 ) (.61 ) (.66 ) (.66 ) Net asset value, end of period 35.31 36.03 33.85 27.47 23.58 26.49 Total Return (%) (.53 ) c 7.91 26.36 19.51 (8.86 ) 2.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 d 1.04 1.07 1.10 1.08 1.20 Ratio of net expenses to average net assets .85 d .85 .85 .85 .85 .85 Ratio of net investment income to average net assets 1.24 d 1.70 1.77 2.49 2.41 2.13 Portfolio Turnover Rate 37.30 c 89.36 71.87 64.52 89.90 86.84 Net Assets, end of period ($ x 1,000) 241,497 214,170 132,978 124,328 111,593 77,931 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus International Equity Fund (the “fund”) is a separate diversified series of Dreyfus Stock Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek long-term growth of capital.The Boston Company Asset Management, LLC (“TBCAM”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. The Dreyfus Corporation (the “Administrator” or “Dreyfus”), a wholly-owned subsidiary of BNY Mellon and an affiliate of TBCAM, serves as the fund’s Administrator. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. 20 Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (“forward contracts”) are valued at the forward rate and are generally categorized within Level 2 of the fair value hierarchy. 22 The following is a summary of the inputs used as of March 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Foreign Common Stocks † 5,911,086 297,835,165 †† — Equity Securities— Foreign Preferred Stocks † — 4,791,069 †† — Exchange-Traded Funds 6,843,666 — — Mutual Funds 6,067,464 — — Rights † — 124,217 †† — Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts ††† — (15,165 ) — ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund’s fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized (depreciation) at period end. At September 30, 2014, no exchange traded foreign equity securities were classified within Level 2 of the fair value hierarchy. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on foreign currency transactions are also included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2015 were as follows: Affiliated Investment Value Value Net Company 9/30/2014 ($) Purchases ($) Sales ($) 3/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,415,052 68,322,424 64,670,012 6,067,464 1.9 Certain affiliated investment companies may also invest in the fund.At March 31, 2015, Dreyfus Diversified International Fund, an affiliate of the fund, held 5,562,586 Class I shares representing approximately 61.49% of the fund’s net assets. (e) Risk: Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less 24 liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (f) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (g) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period March 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) previous statute. The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”). As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. The fund has an unused capital loss carryover of $36,643,431 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2014. If not applied, the carryover expires in fiscal year 2018. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2014 was as follows: ordinary income $2,863,533. The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2015 was approximately $98,400 with a related weighted average annualized interest rate of 1.11%. NOTE 3—Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with TBCAM, the investment advisory fee is computed at the annual rate of .80% of the 26 value of the fund’s average daily net assets up to $500 million, .75% of the next $500 million of such assets, .70% of the next $500 million of such assets, .60% of the next $500 million of such assets and .50% of the fund’s average daily net assets in excess of $2 billion and is payable monthly.The effective investment advisory fee rate during the period ended March 31, 2015 was .80%. Dreyfus and TBCAM have contractually agreed, from October 1, 2014 through March 31, 2015, to assume the direct expenses of the fund, so that the expenses of Class A, Class C and Class I shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.12%, 1.90% and .85% of the value of the respective class’ average daily net assets, until the fiscal year end following such time as the expenses are equal to or less than such annual rate for the applicable class.The reduction in expenses, pursuant to the undertaking, amounted to $277,673 during the period ended March 31, 2015. The fund compensates Dreyfus under an administration agreement for providing personnel and facilities to perform accounting and administration services for the fund at an annual rate of .10% of the value of the fund’s average daily net assets. Pursuant to the administration agreement, the fund was charged $148,757 during the period ended March 31, 2015. During the period ended March 31, 2015, the Distributor retained $2,222 from commissions earned on sales of the fund’s Class A shares and $6,378 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2015, Class C shares were charged $31,467 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their aver- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) age daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2015, Class A and Class C shares were charged $87,501 and $10,489, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2015, the fund was charged $20,534 for transfer agency services and $1,307 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $60. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2015, the fund was charged $43,317 pursuant to the custody agreement. During the period ended March 31, 2015, the fund was charged $5,657 for services performed by the Chief Compliance Officer and his staff. 28 The components of “Due to TBCAM and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $215,137, administration fees $26,892, Distribution Plan fees $5,605, Shareholder Services Plan fees $16,353, custodian fees $22,162, Chief Compliance Officer fees $2,867 and transfer agency fees $7,802, which are offset against an expense reimbursement currently in effect in the amount of $52,405. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended March 31, 2015, amounted to $132,837,915 and $111,757,472, respectively. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund during the period ended March 31, 2015 is discussed below. Master Netting Arrangements: The fund enters into International Swaps and Derivatives Association, Inc. Master Agreements or similar agreements (collectively, “Master Agreements”) with its over-the counter (“OTC”) derivative contract counterparties in order to, among other things, reduce its credit risk to counterparties. Master Agreements include provisions for general obligations, representations, collateral and events of default or termination. Under a Master Agreement, the fund may offset with the counterparty certain derivative financial instrument’s payables and/or receivables with collateral held and/or posted and create one single net payment in the event of default or termination. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in The Fund 29 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strat-egy.When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates.Any realized or unrealized gains or losses which occurred during the period are reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is generally limited to the unrealized gain on each open contract.The risk is mitigated by Master Agreements between the fund and the counterparty and the posting of collateral, if any, by the counterparty to the fund to cover the fund’s exposure to the counterparty. The following summarizes open forward contracts at March 31, 2015: Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Australian Dollar, Expiring 4/1/2015 a 997,302 763,863 759,594 (4,269 ) Euro, Expiring 4/1/2015 b 1,220,932 1,323,698 1,312,802 (10,896 ) Gross Unrealized Depreciation ) Counterparties: a Morgan Stanley Capital Services b Northern Trust 30 The provisions of ASC Topic 210 “Disclosures about Offsetting Assets and Liabilities” require disclosure on the offsetting of financial assets and liabilities. These disclosures are required for certain investments, including derivative financial instruments subject to Master Agreements which are eligible for offsetting in the Statement of Assets and Liabilities and require the fund to disclose both gross and net information with respect to such investments. For financial reporting purposes, the fund does not offset derivative assets and derivative liabilities that are subject to Master Agreements in the Statement of Assets and Liabilities. At March 31, 2015, derivative liabilities (by type) on a gross basis are as follows: Derivative Financial Instruments: Liabilities ($) Forward contracts (15,165 ) Total gross amount of derivative liabilities in the Statement of Assets and Liabilities (15,165 ) Derivatives not subject to Master Agreements — Total gross amount of liabilities subject to Master Agreements (15,165 ) The following table presents derivative liabilities net of amounts available for offsetting under Master Agreements and net of related collateral received or pledged, if any, as of March 31, 2015: Financial Instruments and Derivatives Gross Amount of Available Collateral Net Amount of Counterparty Liabilities ($) 1 for Offset ($) Pledged ($) Liabilities ($) Morgan Stanley Capital Services (4,269 ) - - (4,269 ) Northern Trust (10,896 ) - - (10,896 ) Total ) - - ) 1 Absent a default event or early termination, OTC derivative liabilities are presented at gross amounts and are not offset in the Statement of Assets and Liabilities. The Fund 31 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) The following summarizes the average market value of derivatives outstanding during the period ended March 31, 2015: Average Market Value ($) Forward contracts 1,354,463 At March 31, 2015, accumulated net unrealized appreciation on investments was $7,956,091, consisting of $21,968,116 gross unrealized appreciation and $14,012,025 gross unrealized depreciation. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). NOTE 5—Subsequent Event: On May 4, 2015, the Board authorized the fund to offer ClassY shares, as a new class of shares, to certain investors, including certain institutional investors. Effective on or about June 1, 2015, Class Y shares will be offered at net asset value and will not be subject to certain fees, including Distribution and Shareholder Services Plan fees. 32 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) At a meeting of the fund’s Board of Trustees held on November 3-4, 2014, the Board considered the renewal of the fund’s Investment Advisory Agreement with The Boston Company Asset Management, LLC (“TBCAM”), pursuant to which TBCAM provides the fund with investment advisory services, and the fund’s Administration Agreement with Dreyfus, pursuant to which Dreyfus provides the fund with administrative services (together, the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from TBCAM and Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and TBCAM’s and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting The Fund 33 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) legal and regulatory requirements.The Board also considered Dreyfus’ extensive administrative, accounting and compliance infrastructures. The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was above the Performance Group and Performance Universe medians for all periods, ranking in the first quartile for most periods and highest in the Performance Group for several periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was at the 34 Expense Group median, the fund’s actual management fee was below the Expense Group and Expense Universe medians and the fund’s total expenses were below the Expense Group and Expense Universe medians (lowest in the Expense Group). Dreyfus representatives noted that Dreyfus and TBCAM have contractually agreed to waive receipt of their fees and/or assume the direct expenses of the fund so that such expenses (excluding interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed an annual rate of 1.12% for Class A Shares, 1.90% for Class C Shares and .85% for Class I Shares.This agreement will continue in effect, with respect to each class, until the fiscal year end following such time as the expenses are equal to or less than such annual rate for the applicable class. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised by TBCAM that are in the same Lipper category as the fund and (2) paid to TBCAM for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for providing services to the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided. The Board also noted the fee waiver and expense reimbursement arrange- The Fund 35 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AGREEMENT (Unaudited) (continued) ment and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an independent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus or TBCAM from acting as administrator or investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. Profitability percentages specifically with respect to TBCAM’s service as the fund’s investment adviser were not presented at this meeting. In this regard, the Board noted that the fund is relatively small in asset size, and that, since TBCAM began serving as the fund’s investment adviser on August 1, 2007,TBCAM has waived receipt of a portion of the fund’s investment advisory fee. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on 36 the discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the services provided by TBCAM and Dreyfus are adequate and appropriate. The Board was satisfied with the fund’s performance. The Board concluded that the fee paid to each of TBCAM and Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to TBCAM and its affiliates in connection with the management of the fund had been adequately considered by TBCAM in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus, TBCAM and their affiliates, of the fund and the services provided to the fund by TBCAM and Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and representatives of Dreyfus,TBCAM and their affiliates. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. The Fund 37 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Dreyfus Small Cap Equity Fund Save time. Save paper. View your next shareholder report online as soon as it’s available. Log into www.dreyfus.com and sign up for Dreyfus eCommunications. It’s simple and only takes a few minutes. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured • Not Bank-Guaranteed • May Lose Value Contents THE FUND 2 A Letter from the President 3 Discussion of Fund Performance 6 Understanding Your Fund’s Expenses 6 Comparing Your Fund’s Expenses With Those of Other Funds 7 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 19 Notes to Financial Statements 29 Information About the Renewal of the Fund’s Investment Advisory and Administration Agreements FOR MORE INFORMATION Back Cover Dreyfus Small Cap Equity Fund The Fund A LETTER FROM THE PRESIDENT Dear Shareholder: This semiannual report for Dreyfus Small Cap Equity Fund covers the six-month period from October 1, 2014, through March 31, 2015. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. The U.S. stock market encountered bouts of heightened volatility on its way to posting moderate gains for the reporting period overall. Investors were confounded to a degree by divergent economic trends in domestic and international markets. On one hand, U.S. corporate fundamentals benefited from a sustained economic recovery fueled by strengthening labor markets, intensifying manufacturing activity, and greater consumer and business confidence. On the other hand, investors worried that persistent economic weakness in overseas markets and a strengthening U.S. dollar might derail growth in the United States and undermine corporate profits. In the end, risk taking was mostly rewarded during the reporting period, and small-cap stocks significantly outperformed their larger counterparts. We remain optimistic regarding the long-term outlook for the U.S. economy generally and the U.S. equities asset class in particular.We believe the domestic economic recovery has continued at a sustainable pace, energy prices appear to have stabilized, and aggressively accommodative monetary policies from the world’s major central banks seem likely to address global economic weakness.While monetary policymakers currently appear prepared to begin raising short-term interest rates later this year, any potential rate hikes are expected to be gradual and modest. As always, we urge you to discuss these observations with your financial adviser, who can help you assess their implications for your investment portfolio. Thank you for your continued confidence and support. J. Charles Cardona President The Dreyfus Corporation April 15, 2015 2 DISCUSSION OF FUND PERFORMANCE For the period of October 1, 2014, through March 31, 2015, as provided by Joseph M. Corrado, CFA, Stephanie K. Brandaleone, CFA, and Edward R. Walter, CFA, Portfolio Managers Fund and Market Performance Overview For the six-month period ended March 31, 2015, Dreyfus Small Cap Equity Fund’s Class A shares achieved a total return of 11.41%, Class C shares returned 10.97%, and Class I shares returned 11.56%. 1 The fund’s benchmark, the Russell 2500 Value Index (the “Index”), achieved a total return of 9.29% for the same period. 2 A sustained U.S. economic recovery generally helped support small-cap stock prices over the reporting period, but small-cap value stocks lagged their more growth-oriented counterparts, on average.The fund produced higher returns than its benchmark due to the success of our security selection strategy in eight of the Index’s 10 economic sectors. The Fund’s Investment Approach The fund seeks long-term growth of capital.The fund invests, under normal circumstances, at least 80% of its net assets in the stocks of small-cap U.S. companies. We seek to identify companies with stocks trading at prices below their intrinsic values. We measure value by evaluating each company’s valuation multiples (price/earnings, price/sales, price/cash flow), current competitive position, and expected business growth relative to its industry. We focus primarily on individual stock selection to produce a diversified portfolio of companies that we believe are undervalued relative to expected business growth, with the presence of a catalyst (such as a corporate restructuring, change in management, or spin-off) that may trigger a price increase. Small-Cap Value Stocks Climbed Despite Volatility The reporting period began in the wake of a rally that sent several broad measures of U.S. stock market performance to new record highs.The advance was interrupted in early October 2014, when stock prices fell sharply due to renewed concerns The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) regarding the sustainability of the U.S. economic recovery, ongoing headwinds in international markets, and fears that an outbreak of the Ebola virus would spread beyond Western Africa. Stocks soon rebounded when these fears proved overblown. A steadily declining U.S. unemployment rate, the creation of hundreds of thousands of new jobs, and rising corporate earnings helped support greater consumer and business confidence. Nonetheless, equities generally continued to encounter bouts of heightened volatility stemming from global economic instability, geopolitical concerns, and plummeting oil prices. Small-cap companies proved less vulnerable than large-cap stocks to these global influences, largely because small companies tend to derive most of their revenues from domestic markets. As a result, small-cap stocks produced higher returns, on average, than large- and midcap stocks. Within the small-cap asset class, investors favored relatively speculative companies with strong earnings growth, and more seasoned companies with attractive valuations mostly fell out of favor. Favorable Stock Selections Across a Variety of Sectors The fund’s relative performance was bolstered by its security selection strategy in most of the benchmark’s economic sectors. In the health care sector, managed care and specialty services provider Centene posted strong quarterly financial results and advanced amid takeover speculation, rehabilitation hospitals operator HealthSouth responded positively to higher insurance reimbursement rates, and investors reacted well to solid earnings and an accretive acquisition by drug developer Horizon Pharma. Among consumer discretionary companies, media company E.W. Scripps unlocked shareholder value by reorganizing and divesting its newspaper holdings, and apparel retailer Urban Outfitters achieved higher earnings, revenues, and same-store sales. Among industrial companies, airline Alaska Air Group benefited from lower fuel costs and strong operational execution. Results from the information technology sector were boosted by security software developer Nice-Systems, which achieved robust organic growth as business enterprises became more conscious of security risks, and laser specialist IPG Photonics saw strong order volumes across its geographic regions. On the other hand, the fund underperformed in the materials sector, where steelmaker Timkensteel and chemicals maker Flotek Industries lost value amid flagging 4 demand from customers in the energy industry. In the energy sector, seismic services specialist Geospace Technologies and drilling equipment provider Dril-Quip were hurt by plunging oil prices, while well servicing contractor Key Energy Services encountered operational problems in Mexico. Among individual securities, emergency transport services provider Air Methods struggled with payer mix. Small-Cap Fundamentals Remain Attractive As we move into the second quarter, economic data has taken longer to firm up for the U.S. economy than many had expected after a challenging first quarter but we have begun to see positive signs.We believe we should see improved growth as better employment and consumer spending data emerge, while the impact from the slowdown in the energy sector and the shock from the strong dollar pass. Company earnings may be less robust, but are better than expected. Overall, we remain optimistic regarding U.S. small- and midcap equities and continue to focus on the strategy’s disciplined, research-driven investment approach. Within this environment, we are finding the most attractive opportunities in the Information Technology, Health Care, and Consumer Discretionary sectors, which are emphasized in the portfolio with overweight positions versus the Index. Conversely, we have maintained underweight exposure to REITs and insurance, where we have found fewer opportunities meeting our investment criteria. April 15, 2015 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer, and investment style risks, among other factors, to varying degrees, all of which are more fully described in the fund’s prospectus. Small companies carry additional risks because their earnings and revenues tend to be less predictable, and their share prices more volatile than those of larger, more established companies. 1 Total return includes reinvestment of dividends and any capital gains paid, and does not take into consideration the maximum initial sales charge in the case of Class A shares, or the applicable contingent deferred sales charge imposed on redemptions in the case of Class C shares. Had these charges been reflected, returns would have been lower. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation and The Boston Company Asset Management, LLC. Had these expenses not been absorbed, returns would have been lower. 2 SOURCE: LIPPER INC. — Reflects the reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2500 Value Index is a widely accepted, unmanaged index, which measures the performance of those Russell 2500 companies with lower price-to-book ratios and lower forecasted growth values. The Fund 5 UNDERSTANDING YOUR FUND’S EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial adviser. Review your fund’s expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Small Cap Equity Fund from October 1, 2014 to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended March 31, 2015 Class A Class C Class I Expenses paid per $1,000 † $ 7.33 $ 11.68 $ 6.12 Ending value (after expenses) $ 1,114.10 $ 1,109.70 $ 1,115.60 COMPARING YOUR FUND’S EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SEC’s method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended March 31, 2015 Class A Class C Class I Expenses paid per $1,000 † $ 6.99 $ 11.15 $ 5.84 Ending value (after expenses) $ 1,018.00 $ 1,013.86 $ 1,019.15 † Expenses are equal to the fund’s annualized expense ratio of 1.39% for Class A, 2.22% for Class C and 1.16% for Class I, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS March 31, 2015 (Unaudited) Common Stocks—99.7% Shares Value ($) Banks—9.7% Bank of Hawaii 14,343 877,935 Boston Private Financial Holdings 24,591 298,781 First Horizon National 61,644 880,893 First Republic Bank 14,343 818,842 SVB Financial Group 7,553 a 959,533 Synovus Financial 41,387 1,159,250 Webster Financial 29,344 1,087,195 Capital Goods—5.2% AGCO 15,162 b 722,318 Carlisle 10,435 966,594 Snap-on 7,977 1,173,098 Timken 8,877 374,077 Commercial & Professional Services—5.4% Clean Harbors 14,612 a,b 829,669 Equifax 9,586 891,498 Herman Miller 22,227 617,022 Towers Watson & Co., Cl. A 7,707 1,018,750 Consumer Durables & Apparel—1.9% Toll Brothers 21,724 a 854,622 Vera Bradley 21,813 a 354,025 Consumer Services—6.1% Cheesecake Factory 18,666 920,794 Grand Canyon Education 21,446 a 928,612 Hyatt Hotels, Cl. A 14,756 a 873,850 Service Corporation International 41,443 1,079,590 The Fund 7 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Diversified Financials—3.6% E*TRADE Financial 40,574 a 1,158,591 Raymond James Financial 18,942 1,075,527 Energy—4.2% Dril-Quip 9,219 a 630,487 Energen 11,950 788,700 Helmerich & Payne 9,611 654,221 Oceaneering International 10,636 573,599 Food & Staples Retailing—1.7% Casey’s General Stores 11,855 Health Care Equipment & Services—13.2% Air Methods 17,776 a 828,184 Centene 16,886 a 1,193,671 Globus Medical, Cl. A 22,205 a 560,454 Hanger 14,396 a 326,645 HealthSouth 20,552 911,687 MEDNAX 16,558 a 1,200,621 Omnicare 14,468 1,114,904 Select Medical Holdings 31,715 470,333 Universal Health Services, Cl. B 8,888 1,046,206 WellCare Health Plans 6,836 a 625,221 Insurance—2.9% First American Financial 26,537 946,840 HCC Insurance Holdings 14,999 849,993 Materials—1.6% Flotek Industries 16,664 a 245,627 Stillwater Mining 23,486 a 303,439 TimkenSteel 16,674 441,361 8 Common Stocks (continued) Shares Value ($) Media—3.1% E.W. Scripps, Cl. A 38,360 a,b 1,090,958 New York Times, Cl. A 63,056 867,651 Pharmaceuticals, Biotech & Life Sciences—1.4% Horizon Pharma 34,832 a Real Estate—7.9% Acadia Realty Trust 20,234 c 705,762 Alexandria Real Estate Equities 7,797 c 764,418 Corporate Office Properties Trust 31,541 c 926,675 Corrections Corporation of America 22,813 c 918,451 EPR Properties 10,410 c 624,912 Healthcare Trust of America, Cl. A 25,471 709,622 RLJ Lodging Trust 8,912 c 279,035 Retailing—7.0% American Eagle Outfitters 60,376 b 1,031,222 Dick’s Sporting Goods 16,534 942,273 Staples 52,354 852,585 Urban Outfitters 23,539 a 1,074,555 Vitamin Shoppe 11,940 a,b 491,809 Semiconductors & Semiconductor Equipment—2.3% First Solar 10,922 a 653,026 Teradyne 43,318 816,544 Software & Services—11.7% Acxiom 30,499 a 563,926 Akamai Technologies 11,256 a 799,682 Amdocs 19,672 1,070,157 CoreLogic 30,160 a 1,063,743 Monotype Imaging Holdings 15,371 501,709 The Fund 9 STATEMENT OF INVESTMENTS (Unaudited) (continued) Common Stocks (continued) Shares Value ($) Software & Services (continued) NICE Systems, ADR 13,992 852,533 PTC 21,167 a 765,610 Synopsys 19,969 a 924,964 VeriFone Systems 21,960 a 766,184 Technology Hardware & Equipment—3.3% Electronics For Imaging 7,247 a 302,562 IPG Photonics 9,215 a,b 854,231 Knowles 13,518 a,b 260,492 National Instruments 19,291 618,084 Transportation—3.4% Alaska Air Group 16,653 1,102,096 Ryder System 10,773 1,022,250 Utilities—4.1% CMS Energy 23,899 834,314 NiSource 17,015 751,382 Portland General Electric 14,439 b 535,543 UGI 14,190 462,452 Total Common Stocks (cost $44,717,694) Other Investment—1.5% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $938,866) 938,866 d 10 Investment of Cash Collateral for Securities Loaned—7.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $4,355,990) 4,355,990 d Total Investments (cost $50,012,550) % Liabilities, Less Cash and Receivables %) ) Net Assets % ADR —American Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At March 31, 2015, the value of the fund’s securities on loan was $4,751,437 and the value of the collateral held by the fund was $4,895,238, consisting of cash collateral of $4,355,990 and U.S. Government & Agency securities valued at $539,248. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited) † Value (%) Value (%) Health Care Equipment & Services 13.2 Transportation 3.4 Software & Services 11.7 Technology Hardware & Equipment 3.3 Banks 9.7 Media 3.1 Money Market Investments 8.5 Insurance 2.9 Real Estate 7.9 Semiconductors & Semiconductor Retailing 7.0 Equipment 2.3 Consumer Services 6.1 Consumer Durables & Apparel 1.9 Commercial & Professional Services 5.4 Food & Staples Retailing 1.7 Capital Goods 5.2 Materials 1.6 Energy 4.2 Pharmaceuticals, Biotech & Utilities 4.1 Life Sciences 1.4 Diversified Financials 3.6 † Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES March 31, 2015 (Unaudited) Cost Value Assets ($): Investments in securities—See Statement of Investments (including securities on loan, valued at $4,751,437)—Note 1(b): Unaffiliated issuers 44,717,694 62,407,394 Affiliated issuers 5,294,856 5,294,856 Cash 13,713 Dividends and securities lending income receivable 88,617 Receivable for investment securities sold 60,409 Receivable for shares of Beneficial Interest subscribed 500 Prepaid expenses 33,438 Liabilities ($): Due to The Boston Company Asset Management, LLC and affiliates—Note 3(c) 72,341 Liability for securities on loan—Note 1(b) 4,355,990 Payable for investment securities purchased 652,950 Payable for shares of Beneficial Interest redeemed 185,922 Interest payable—Note 2 545 Accrued expenses 61,589 Net Assets ($) Composition of Net Assets ($): Paid-in capital 42,695,094 Accumulated undistributed investment (loss)—net (45,389 ) Accumulated net realized gain (loss) on investments 2,230,185 Accumulated net unrealized appreciation (depreciation) on investments 17,689,700 Net Assets ($) Net Asset Value Per Share Class A Class C Class I Net Assets ($) 45,126,170 10,083,001 7,360,419 Shares Outstanding 1,590,950 411,391 249,159 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Six Months Ended March 31, 2015 (Unaudited) Investment Income ($): Income: Cash dividends (net of $981 foreign taxes withheld at source): Unaffiliated issuers 496,785 Affiliated issuers 301 Income from securities lending—Note 1(b) 6,495 Total Income Expenses: Investment advisory fee—Note 3(a) 306,824 Shareholder servicing costs—Note 3(c) 126,341 Administration fee—Note 3(a) 38,353 Distribution fees—Note 3(b) 37,423 Professional fees 25,856 Registration fees 24,121 Custodian fees—Note 3(c) 10,254 Prospectus and shareholders’ reports 9,771 Trustees’ fees and expenses—Note 3(d) 2,762 Interest expense—Note 2 852 Loan commitment fees—Note 2 591 Miscellaneous 12,542 Total Expenses Less—reduction in expenses due to undertaking—Note 3(a) (46,690 ) Less—reduction in fees due to earnings credits—Note 3(c) (30 ) Net Expenses Investment (Loss)—Net ) Realized and Unrealized Gain (Loss) on Investments—Note 4 ($): Net realized gain (loss) on investments 8,634,458 Net unrealized appreciation (depreciation) on investments (97,762 ) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. TheFund 13 STATEMENT OF CHANGES IN NET ASSETS Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Operations ($): Investment (loss)—net (45,389 ) (151,377 ) Net realized gain (loss) on investments 8,634,458 17,220,861 Net unrealized appreciation (depreciation) on investments (97,762 ) (6,903,038 ) Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Net realized gain on investments: Class A (7,432,954 ) (4,429,462 ) Class C (1,908,706 ) (1,127,969 ) Class I (5,413,624 ) (3,232,986 ) Total Dividends ) ) Beneficial Interest Transactions ($): Net proceeds from shares sold: Class A 1,589,803 4,657,435 Class C 433,961 434,389 Class I 6,033,181 9,167,652 Dividends reinvested: Class A 7,113,490 4,213,328 Class C 1,622,806 941,207 Class I 5,305,905 3,202,021 Cost of shares redeemed: Class A (5,073,359 ) (12,666,603 ) Class C (1,072,666 ) (2,362,196 ) Class I (37,706,400 ) (20,987,246 ) Increase (Decrease) in Net Assets from Beneficial Interest Transactions ) ) Total Increase (Decrease) in Net Assets ) ) Net Assets ($): Beginning of Period 90,586,846 102,610,830 End of Period Accumulated investment (loss)—net (45,389 ) — 14 Six Months Ended March 31, 2015 Year Ended (Unaudited) September 30, 2014 Capital Share Transactions: Class A Shares sold 56,838 150,035 Shares issued for dividends reinvested 277,221 144,589 Shares redeemed (179,326 ) (408,176 ) Net Increase (Decrease) in Shares Outstanding ) Class C Shares sold 18,318 16,094 Shares issued for dividends reinvested 72,982 36,020 Shares redeemed (43,598 ) (85,743 ) Net Increase (Decrease) in Shares Outstanding ) Class I Shares sold 199,346 285,216 Shares issued for dividends reinvested 198,825 106,521 Shares redeemed (1,294,691 ) (651,858 ) Net Increase (Decrease) in Shares Outstanding ) ) See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated. All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions.These figures have been derived from the fund’s financial statements. Six Months Ended March 31, 2015 Year Ended September 30, Class A Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 30.77 30.58 26.65 22.79 25.23 22.84 Investment Operations: Investment income (loss)—net a (.01 ) (.05 ) .01 .05 (.01 ) (.00 ) b Net realized and unrealized gain (loss) on investments 2.94 3.20 6.32 6.26 (2.43 ) 2.42 Total from Investment Operations 2.93 3.15 6.33 6.31 (2.44 ) 2.42 Distributions: Dividends from investment income—net — — (.06 ) — — (.03 ) Dividends from net realized gain on investments (5.34 ) (2.96 ) (2.34 ) (2.45 ) — — Total Distributions (5.34 ) (2.96 ) (2.40 ) (2.45 ) — (.03 ) Net asset value, end of period 28.36 30.77 30.58 26.65 22.79 25.23 Total Return (%) c 11.41 d 10.85 26.08 29.39 (9.67 ) 10.62 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.54 e 1.48 1.53 1.57 1.49 1.59 Ratio of net expenses to average net assets 1.39 e 1.39 1.39 1.40 1.39 1.38 Ratio of net investment income (loss) to average net assets (.07 ) e (.16 ) .03 .21 (.05 ) (.00 ) f Portfolio Turnover Rate 41.60 d 66.65 76.40 93.40 76.95 78.90 Net Assets, end of period ($ x 1,000) 45,126 44,191 47,394 45,806 45,048 61,796 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Exclusive of sales charge. d Not annualized. e Annualized. f Amount represents less than .01%. See notes to financial statements. 16 Six Months Ended March 31, 2015 Year Ended September 30, Class C Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 27.41 27.76 24.55 21.33 23.80 21.69 Investment Operations: Investment (loss)—net a (.11 ) (.27 ) (.20 ) (.15 ) (.22 ) (.19 ) Net realized and unrealized gain (loss) on investments 2.55 2.88 5.75 5.82 (2.25 ) 2.30 Total from Investment Operations 2.44 2.61 5.55 5.67 (2.47 ) 2.11 Distributions: Dividends from net realized gain on investments (5.34 ) (2.96 ) (2.34 ) (2.45 ) — — Net asset value, end of period 24.51 27.41 27.76 24.55 21.33 23.80 Total Return (%) b 10.97 c 9.93 25.05 28.31 (10.38 ) 9.78 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 2.29 d 2.23 2.28 2.31 2.19 2.24 Ratio of net expenses to average net assets 2.22 d 2.21 2.22 2.22 2.17 2.20 Ratio of net investment (loss) to average net assets (.90 ) d (.98 ) (.80 ) (.62 ) (.84 ) (.81 ) Portfolio Turnover Rate 41.60 c 66.65 76.40 93.40 76.95 78.90 Net Assets, end of period ($ x 1,000) 10,083 9,969 11,029 10,855 10,632 14,436 a Based on average shares outstanding. b Exclusive of sales charge. c Not annualized. d Annualized. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Six Months Ended March 31, 2015 Year Ended September 30, Class I Shares (Unaudited) 2014 2013 2012 2011 2010 Per Share Data ($): Net asset value, beginning of period 31.79 31.43 27.34 23.29 25.71 23.24 Investment Operations: Investment income—net a .02 .02 .08 .12 .06 .07 Net realized and unrealized gain (loss) on investments 3.07 3.30 6.49 6.42 (2.48 ) 2.47 Total from Investment Operations 3.09 3.32 6.57 6.54 (2.42 ) 2.54 Distributions: Dividends from investment income—net — — (.14 ) (.04 ) (.00 ) b (.07 ) Dividends from net realized gain on investments (5.34 ) (2.96 ) (2.34 ) (2.45 ) — — Total Distributions (5.34 ) (2.96 ) (2.48 ) (2.49 ) (.00 ) b (.07 ) Net asset value, end of period 29.54 31.79 31.43 27.34 23.29 25.71 Total Return (%) 11.56 c 11.11 26.35 29.80 (9.41 ) 10.94 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.26 d 1.16 1.27 1.24 1.28 1.14 Ratio of net expenses to average net assets 1.16 d 1.14 1.15 1.08 1.13 1.11 Ratio of net investment income to average net assets .14 d .08 .27 .47 .22 .27 Portfolio Turnover Rate 41.60 c 66.65 76.40 93.40 76.95 78.90 Net Assets, end of period ($ x 1,000) 7,360 36,427 44,188 49,552 90,251 88,779 a Based on average shares outstanding. b Amount represents less than $.01 per share. c Not annualized. d Annualized. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS (Unaudited) NOTE 1—Significant Accounting Policies: Dreyfus Small Cap Equity Fund (the “fund”) is a separate diversified series of Dreyfus Stock Funds (the “Company”), which is registered under the Investment Company Act of 1940, as amended (the “Act”), as an open-end management investment company and operates as a series company currently offering three series, including the fund. The fund’s investment objective is to seek long-term growth of capital.The Boston Company Asset Management, LLC (“TBCAM”), a wholly-owned subsidiary of The Bank of NewYork Mellon Corporation (“BNY Mellon”), serves as the fund’s investment adviser. The Dreyfus Corporation (the “Administrator” or “Dreyfus”), a wholly-owned subsidiary of BNY Mellon and an affiliate of TBCAM, serves as the fund’s Administrator. MBSC Securities Corporation (the “Distributor”), a wholly-owned subsidiary of Dreyfus, is the distributor of the fund’s shares.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Class A, Class C and Class I. Class A shares generally are subject to a sales charge imposed at the time of purchase. Class C shares are subject to a contingent deferred sales charge (“CDSC”) imposed on Class C shares redeemed within one year of purchase. Class I shares are sold at net asset value per share generally to institutional investors. Other differences between the classes include the services offered to and the expenses borne by each class, the allocation of certain transfer agency costs, and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series’ operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized The Fund 19 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund’s financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The fund’s maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e., the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1 —unadjusted quoted prices in active markets for identical investments. Level 2 —other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 —significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). 20 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. For open short positions, asked prices are used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.All of the preceding securities are generally categorized within Level 1 of the fair value hierarchy. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices. These securities are generally categorized within Level 2 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and financial futures. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Company’s Board of Trustees (the “Board”). The Fund 21 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are generally categorized within Level 3 of the fair value hierarchy. The following is a summary of the inputs used as of March 31, 2015 in valuing the fund’s investments: Level 2—Other Level 3— Level 1— Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities— Domestic Common Stocks † 61,554,861 — — Equity Securities— Foreign Common Stocks † 852,533 — — Mutual Funds 5,294,856 — — † See Statement of Investments for additional detailed categorizations. At March 31, 2015, there were no transfers between Level 1 and Level 2 of the fair value hierarchy. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. 22 Pursuant to a securities lending agreement with The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by Dreyfus or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner,The Bank of New York Mellon is required to replace the securities for the benefit of the fund or credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. During the period ended March 31, 2015,The Bank of NewYork Mellon earned $1,469 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as “affiliated” under the Act. Investments in affiliated investment companies during the period ended March 31, 2015 were as follows: Affiliated Investment Value Value Net Company 9/30/2014 ($) Purchases ($) Sales ($) 3/31/2015 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 543,499 15,406,011 15,010,644 938,866 1.5 Dreyfus Institutional Cash Advantage Fund 4,176,464 27,110,925 26,931,399 4,355,990 7.0 Total The Fund 23 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the “Code”). To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended March 31, 2015, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period ended March 31, 2015, the fund did not incur any interest or penalties. Each tax year in the three-year period ended September 30, 2014 remains subject to examination by the Internal Revenue Service and state taxing authorities. Under the Regulated Investment Company Modernization Act of 2010 (the “2010 Act”), the fund is permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 (“post-enactment losses”) for an unlimited period. Furthermore, post-enactment capital loss carryovers retain their character as either short-term or long-term capital losses rather than short-term as they were under previous statute.The 2010 Act requires post-enactment losses to be utilized before the utilization of losses incurred in taxable years prior to the effective date of the 2010 Act (“pre-enactment losses”).As a result of this ordering rule, pre-enactment losses may be more likely to expire unused. 24 The fund has an unused capital loss carryover of $5,379,741 available for federal income tax purposes to be applied against future net realized capital gains, if any, realized subsequent to September 30, 2014. If not applied, $5,313,291 of the carryover expires in fiscal year 2017 and $66,450 expires in fiscal year 2018. Acquired losses, as a result of the fund’s merger with Dreyfus Premier Future Leaders Fund, can be utilized in subsequent years but will be subject to annual limitations based on certain provisions in the code. The tax character of distributions paid to shareholders during the fiscal year ended September 30, 2014 was as follows: ordinary income $1,650,133 and long-term capital gains $7,140,284.The tax character of current year distributions will be determined at the end of the current fiscal year. NOTE 2—Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $430 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a “Facility”), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. Prior to October 8, 2014, the unsecured credit facility with Citibank, N.A. was $265 million. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended March 31, 2015 was approximately $155,500 with a related weighted average annualized interest rate of 1.10%. NOTE 3—Investment Advisory Fee, Administration Fee and Other Transactions with Affiliates: (a) Pursuant to an investment advisory agreement with TBCAM, the investment advisory fee is computed at the annual rate of .80% of the The Fund 25 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) value of the fund’s average daily net assets and is payable monthly. Dreyfus and TBCAM have contractually agreed, from October 1, 2014 through March 31, 2015, to assume the direct expenses of the fund, so that such expenses of Class A, Class C and Class I shares (excluding taxes, interest expense, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed 1.39%, 2.22% and 1.16% of the value of the respective class’ average daily net assets, until the fiscal year end following such time as the expenses are equal to or less than such annual rate for the applicable class.The reduction in expenses, pursuant to the undertaking, amounted to $46,690 during the period ended March 31, 2015. The fund compensates Dreyfus under an administration agreement for providing personnel and facilities to perform accounting and administration services for the fund at an annual rate of .10% of the value of the fund’s average daily net assets. Pursuant to the administration agreement, the fund was charged $38,353 during the period ended March 31, 2015. During the period ended March 31, 2015, the Distributor retained $1,358 from commissions earned on sales of the fund’s Class A shares and $1,239 from CDSCs on redemptions of the fund’s Class C shares. (b) Under the Distribution Plan adopted pursuant to Rule 12b-1 under the Act, Class C shares pay the Distributor for distributing its shares at an annual rate of .75% of the value of its average daily net assets. During the period ended March 31, 2015, Class C shares were charged $37,423 pursuant to the Distribution Plan. (c) Under the Shareholder Services Plan, Class A and Class C shares pay the Distributor at an annual rate of .25% of the value of their average daily net assets for the provision of certain services. The services provided may include personal services relating to shareholder accounts, such as answering shareholder inquiries regarding the fund and providing reports and other information, and services related to the maintenance of shareholder accounts. The Distributor may make payments to Service Agents (securities dealers, financial institutions or 26 other industry professionals) with respect to these services. The Distributor determines the amounts to be paid to Service Agents. During the period ended March 31, 2015, Class A and Class C shares were charged $54,751 and $12,474, respectively, pursuant to the Shareholder Services Plan. The fund has arrangements with the transfer agent and the custodian whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset transfer agency and custody fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing transfer agency and cash management services for the fund. The majority of transfer agency fees are comprised of amounts paid on a per account basis, while cash management fees are related to fund subscriptions and redemptions. During the period ended March 31, 2015, the fund was charged $10,603 for transfer agency services and $633 for cash management services. These fees are included in Shareholder servicing costs in the Statement of Operations. Cash management fees were partially offset by earnings credits of $30. The fund compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. These fees are determined based on net assets, geographic region and transaction activity. During the period ended March 31, 2015, the fund was charged $10,254 pursuant to the custody agreement. During the period ended March 31, 2015, the fund was charged $5,657 for services performed by the Chief Compliance Officer and his staff. The components of “Due to TBCAM and affiliates” in the Statement of Assets and Liabilities consist of: investment advisory fees $42,916, Distribution Plan fees $6,531, Shareholder Services Plan fees $11,719, custodian fees $5,700, Chief Compliance Officer fees $2,867, admin- The Fund 27 NOTES TO FINANCIAL STATEMENTS (Unaudited) (continued) istration fees $5,365, and transfer agency fees $5,865, which are offset against an expense reimbursement currently in effect in the amount of $8,622. (d) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4—Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended March 31, 2015, amounted to $32,803,934 and $69,129,959, respectively. At March 31, 2015, accumulated net unrealized appreciation on investments was $17,689,700, consisting of $18,420,522 gross unrealized appreciation and $730,822 gross unrealized depreciation. At March 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (see the Statement of Investments). 28 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) At a meeting of the fund’s Board of Trustees held on November 3-4, 2014, the Board considered the renewal of the fund’s Investment Advisory Agreement with The Boston Company Asset Management, LLC (“TBCAM”), pursuant to which TBCAM provides the fund with investment advisory services, and the fund’s Administration Agreement with Dreyfus, pursuant to which Dreyfus provides the fund with administrative services (together, the “Agreement”). The Board members, a majority of whom are not “interested persons” (as defined in the Investment Company Act of 1940, as amended) of the fund, were assisted in their review by independent legal counsel and met with counsel in executive session separate from TBCAM and Dreyfus representatives. In considering the renewal of the Agreement, the Board considered all factors that it believed to be relevant, including those discussed below. The Board did not identify any one factor as dispositive, and each Board member may have attributed different weights to the factors considered. Analysis of Nature, Extent, and Quality of Services Provided to the Fund. The Board considered information provided to them at the meeting and in previous presentations from Dreyfus representatives regarding the nature, extent, and quality of the services provided to funds in the Dreyfus fund complex. Dreyfus provided the number of open accounts in the fund, the fund’s asset size and the allocation of fund assets among distribution channels. Dreyfus also had previously provided information regarding the diverse intermediary relationships and distribution channels of funds in the Dreyfus fund complex (such as retail direct or intermediary, in which intermediaries typically are paid by the fund and/or Dreyfus) and TBCAM’s and Dreyfus’ corresponding need for broad, deep, and diverse resources to be able to provide ongoing shareholder services to each intermediary or distribution channel, as applicable to the fund. The Board also considered research support available to, and portfolio management capabilities of, the fund’s portfolio management personnel and that Dreyfus also provides oversight of day-to-day fund operations, including fund accounting and administration and assistance in meeting legal and regulatory requirements.The Board also considered The Fund 29 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) Dreyfus’ extensive administrative, accounting and compliance infra-structures.The Board also considered portfolio management’s brokerage policies and practices (including policies and practices regarding soft dollars) and the standards applied in seeking best execution. Comparative Analysis of the Fund’s Performance and Management Fee and Expense Ratio. The Board reviewed reports prepared by Lipper, Inc. (“Lipper”), an independent provider of investment company data, which included information comparing (1) the fund’s performance with the performance of a group of comparable funds (the “Performance Group”) and with a broader group of funds (the “Performance Universe”), all for various periods ended September 30, 2014, and (2) the fund’s actual and contractual management fees and total expenses with those of a group of comparable funds (the “Expense Group”) and with a broader group of funds (the “Expense Universe”), the information for which was derived in part from fund financial statements available to Lipper as of the date of its analysis. Dreyfus previously had furnished the Board with a description of the methodology Lipper used to select the Performance Group and Performance Universe and the Expense Group and Expense Universe. Dreyfus representatives stated that the usefulness of performance comparisons may be affected by a number of factors, including different investment limitations that may be applicable to the fund and comparison funds. The Board discussed the results of the comparisons and noted that the fund’s total return performance was at or above the Performance Group and Performance Universe medians for the one-, two- and three-year periods, and below the medians for the four-, five- and ten-year periods. Dreyfus also provided a comparison of the fund’s calendar year total returns to the returns of the fund’s benchmark index, and noted that the fund’s performance was above that of the benchmark index in six of the past ten calendar years. The Board also reviewed the range of actual and contractual management fees and total expenses of the Expense Group and Expense Universe funds and discussed the results of the comparisons. The Board noted that the fund’s contractual management fee was at the Expense Group median, the fund’s actual management fee was at the 30 Expense Group median and eight basis points above the Expense Universe median and the fund’s total expenses were above the Expense Group and Expense Universe medians. Dreyfus representatives noted that Dreyfus and TBCAM have contractually agreed to waive receipt of their fees and/or assume the direct expenses of the fund so that such expenses (excluding interest, brokerage commissions, commitment fees on borrowings and extraordinary expenses) do not exceed an annual rate of 1.39% for Class A Shares, 2.22% for Class C Shares and 1.16% for Class I Shares.This agreement will continue in effect, with respect to each class, until the fiscal year end following such time as the expenses are equal to or less than such annual rate for the applicable class. Dreyfus representatives reviewed with the Board the management or investment advisory fees (1) paid by funds advised by TBCAM that are in the same Lipper category as the fund and (2) paid to TBCAM for advising any separate accounts and/or other types of client portfolios that are considered to have similar investment strategies and policies as the fund (the “Similar Clients”), and explained the nature of the Similar Clients. They discussed differences in fees paid and the relationship of the fees paid in light of any differences in the services provided and other relevant factors. The Board considered the relevance of the fee information provided for the Similar Clients to evaluate the appropriateness and reasonableness of the fund’s management fee. Analysis of Profitability and Economies of Scale. Dreyfus representatives reviewed the expenses allocated and profit received by Dreyfus and its affiliates and the resulting profitability percentage for providing services to the fund and the aggregate profitability percentage to Dreyfus and its affiliates for managing the funds in the Dreyfus fund complex, and the method used to determine the expenses and profit. The Board concluded that the profitability results were not unreasonable, given the services rendered and service levels provided. The Board also noted the fee waiver and expense reimbursement arrangement and its effect on the profitability of Dreyfus and its affiliates.The Board also had been provided with information prepared by an inde- The Fund 31 INFORMATION ABOUT THE RENEWAL OF THE FUND’S INVESTMENT ADVISORY AND ADMINISTRATION AGREEMENTS (Unaudited) (continued) pendent consulting firm regarding Dreyfus’ approach to allocating costs to, and determining the profitability of, individual funds and the entire Dreyfus fund complex. The consulting firm also had analyzed where any economies of scale might emerge in connection with the management of a fund. The Board considered, on the advice of its counsel, the profitability analysis (1) as part of its evaluation of whether the fees under the Agreement bear a reasonable relationship to the mix of services provided by Dreyfus, including the nature, extent and quality of such services, and (2) in light of the relevant circumstances for the fund and the extent to which economies of scale would be realized if the fund grows and whether fee levels reflect these economies of scale for the benefit of fund shareholders. Dreyfus representatives noted that a discussion of economies of scale is predicated on a fund having achieved a substantial size with increasing assets and that, if a fund’s assets had been stable or decreasing, the possibility that Dreyfus may have realized any economies of scale would be less. Dreyfus representatives also noted that, as a result of shared and allocated costs among funds in the Dreyfus fund complex, the extent of economies of scale could depend substantially on the level of assets in the complex as a whole, so that increases and decreases in complex-wide assets can affect potential economies of scale in a manner that is disproportionate to, or even in the opposite direction from, changes in the fund’s asset level. The Board also considered potential benefits to Dreyfus or TBCAM from acting as administrator or investment adviser, respectively, and noted the soft dollar arrangements in effect for trading the fund’s investments. Profitability percentages specifically with respect to TBCAM’s service as the fund’s investment adviser were not presented at this meeting. In this regard, the Board noted that the fund is relatively small in asset size, and that, since TBCAM began serving as the fund’s investment adviser on August 1, 2007,TBCAM has waived receipt of a portion of the fund’s investment advisory fee. At the conclusion of these discussions, the Board agreed that it had been furnished with sufficient information to make an informed business decision with respect to the renewal of the Agreement. Based on the 32 discussions and considerations as described above, the Board concluded and determined as follows. The Board concluded that the nature, extent and quality of the ser- vices provided byTBCAM and Dreyfus are adequate and appropriate. The Board generally was satisfied with the fund’s performance. The Board concluded that the fee paid to each of TBCAM and Dreyfus was reasonable in light of the considerations described above. The Board determined that the economies of scale which may accrue to TBCAM and its affiliates in connection with the management of the fund had been adequately considered by TBCAM in connection with the fee rate charged to the fund pursuant to the Agreement and that, to the extent in the future it were determined that material economies of scale had not been shared with the fund, the Board would seek to have those economies of scale shared with the fund. In evaluating the Agreement, the Board considered these conclusions and determinations and also relied on its previous knowledge, gained through meetings and other interactions with Dreyfus, TBCAM and their affiliates, of the fund and the services provided to the fund by TBCAM and Dreyfus.The Board also relied on information received on a routine and regular basis throughout the year relating to the operations of the fund and the investment management and other services provided under the Agreement, including information on the investment performance of the fund in comparison to similar mutual funds and benchmark performance indices; general market outlook as applicable to the fund; and compliance reports. In addition, the Board’s consideration of the contractual fee arrangements for this fund had the benefit of a number of years of reviews of prior or similar agreements during which lengthy discussions took place between the Board and representatives of Dreyfus,TBCAM and their affiliates. Certain aspects of the arrangements may receive greater scrutiny in some years than in others, and the Board’s conclusions may be based, in part, on their consideration of the same or similar arrangements in prior years. The Board determined to renew the Agreement. The Fund 33 For More Information Telephone Call your financial representative or 1-800-DREYFUS Mail The Dreyfus Family of Funds, 144 Glenn Curtiss Boulevard, Uniondale, NY 11556-0144 The fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q. The fund’s Forms N-Q are available on the SEC’s website at http://www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. A description of the policies and procedures that the fund uses to determine how to vote proxies relating to portfolio securities, and information regarding how the fund voted these proxies for the most recent 12-month period ended June 30 is available at http://www.dreyfus.com and on the SEC’s website at http://www.sec.gov. The description of the policies and procedures is also available without charge, upon request, by calling 1-800-DREYFUS. Item 2. Code of Ethics. Not applicable. Item 3. Audit Committee Financial Expert. Not applicable. Item 4. Principal Accountant Fees and Services. Not applicable. Item 5. Audit Committee of Listed Registrants. Not applicable. Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End ManagementInvestment Companies. Not applicable. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies andAffiliated Purchasers. Not applicable. [CLOSED END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Not applicable. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Stock Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: May 19, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak, President Date: May 19, 2015 By: /s/ James Windels James Windels, Treasurer Date: May 19, 2015 EXHIBIT INDEX (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT) (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment Company Act of 1940. (EX-99.906CERT)
